Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated April 28,1978, which (1) vacated an order of the State Division of Human Rights which dismissed the complaint upon a finding of no probable cause; and (2) remanded the proceeding to the State Division "for such further and other proceedings pursuant to the Human Rights Law.” Order confirmed and proceeding dismissed, without costs or disbursements. The appeal board order, though nonfinal, is reviewable by this court as of right (see Wyckoff Hgts. Hosp. v State Div. of Human Rights, 38 AD2d 596 [cf. New York Urban League v Speer, 40 AD2d 689]). We have considered the other points raised by the petitioner and deem them to be without merit. Mollen, P. J., Hopkins, Martuscello and Shapiro, JJ., concur.